— Orders of the Family Court, New York County (Michael Gage, J.), entered on or about February 14, 1991, which permanently terminated respondent’s parental rights with respect to two children, unanimously affirmed, without costs.
The record clearly demonstrates that the children were "permanently neglected” within the meaning of Social Services Law § 384-b (7) (a). Moreover, in light of the findings that one of the children was sexually abused by men known to her mother and in the presence of her mother, the social service agency appropriately determined that it would not be in the children’s best interests to encourage and strengthen the parental relationship (see, 18 NYCRR 431.9 [b] [2]).
We have considered all claims of appellant and find them to be without merit. Concur — Carro, J. P., Milonas, Rosenberger and Asch, JJ.